DETAILED ACTION

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/30/2020 has been entered.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2, 4-6, 9, 10, 19, and 20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Zhang (US 2015/0159842 A1).
In regard to claim 1, Zhang discloses a light distribution module configured to control a light distribution of a light source, the light distribution module comprising: 
a lens (61) having a first light-incident surface (inside of lens), a first light-emitting surface (outside surface of lens) opposite to the first light-incident surface, and an accommodating recess (which receives the light source 5) 
an optical cover (7) covering the lens and having a second light-incident surface and a second light-emitting surface opposite to the second light-incident surface, wherein the second light-incident surface is located between the first light-emitting surface and the second light-emitting surface, the second light-incident surface has a plurality of sub-curved surfaces (70—convex lenses, therefor curved), and boundaries between adjacent sub-curved surfaces are bent-shaped (the boundary between the lenses is a bend, as depicted) with respect to the adjacent sub-curved surfaces, and the sub-curved surfaces are arranged into a multilayered annular shape around an optical axis of the optical cover, 
wherein the lens produces a first light shape that is non-rotationally symmetric (the curve of 61 relative to the light of 5 would not produce a rotationally symmetric light field), and the optical cover produces a second light shape, wherein the optical cover have rotational symmetry such that the optical cover produce a light shape (this is not the first or second light shape, but some arbitrary light shape) having rotational symmetry after a light shape having rotational symmetry passes through the optical cover (this is understood to say that if the cover were to be removed, and a symmetrical field was shined onto the cover, the resulting field would be rotationally symmetrical, which based on its symmetry, would indeed produce a symmetrical field), 
a thickness from a center of the sub-curved surface closest to an edge of the optical cover to the second light-emitting surface in a normal direction of the second light-emitting surface is greater than a thickness from a center of the sub-curved surface closest to a center of the optical cover to the second light-emitting surface in a normal direction of the second light-emitting surface (the articles are bolded and underline—“a thickness” is any thickness, “a center” is any center, “an edge” is any edge—if the Examiner simply looks to the limit of the minimum height of a lenslet near the center of the lens and the limit of the maximum height of a lenslet near the edge of the, then the claim is satisfied). (Figures 1 and 6; see at least [0033] and [0034])

In regard to claim 2, Zhang discloses that the second light-emitting surface is axisymmetric (it is a spherical surface—therefore axisymmetric about multiple axes). (Figures 1 and 6; see at least [0033] and [0034])

In regard to claim 4, Zhang discloses that the lens has a first long axis (1st Long Axis) in a direction perpendicular to a central axis of a light (this is any light ray emitted by the light source) emitted by the light source, the accommodating recess has a second long axis (2nd Long Axis) in a direction perpendicular to the central axis of the light emitted by the light source, a direction of the first long axis is different from a direction of the second long axis, and the lens produces the first light shape that is non-rotationally symmetric. (See Annotated Figure 6)


    PNG
    media_image1.png
    449
    767
    media_image1.png
    Greyscale


In regard to claim 5, Zhang discloses that the first long axis is perpendicular to the second long axis. (See Annotated Figure 6)

In regard to claim 6, Zhang discloses that the first light-emitting surface is non-mirror-symmetric in a direction perpendicular to the first long axis, and the accommodating recess is non-mirror-symmetric in the direction of the second long axis (the lens is closed on one side and open on the other—at least for that reason the lens is non-mirror-symmetric about the second long axis). (See Annotated Figure 6)
In regard to claim 9, Zhang discloses that the first light-incident surface and the first light-emitting surface of the lens are both axisymmetric (about some axis, at least one that runs down between the incident and emitting surface, the lens is axisymmetric). (Figures 1 and 6; see at least [0033] and [0034])

Zhang discloses that a slope of the first light-incident surface gradually increases from a position most away from an optical axis of the lens to a position close to the optical axis of the lens (if the optical axis is along the 1st Long Axis, then the slope is “1” along the side of the lens, then quickly drops at its corners, then becomes “0” once it reaches the flat portion of the closed top portion). (See Annotated Figure 6)

In regard to claim 19, Zhang discloses that the boundaries of adjacent sub-curved surfaces arranged in a direction surrounding the optical axis of the optical cover have a ridge shape (the term “ridge shape” is broad—it can be said the boundaries are ridge shaped under BRI). (Figures 1 and 6; see at least [0033] and [0034])

In regard to claim 20, Zhang discloses that the boundaries of adjacent sub-curved surfaces arranged in a direction from an edge of the optical cover to a center of the optical cover has a step difference (again, this language is broad—clearly the lenses curve toward the central axis of the cover—the changes in height over the lenses can be called steps). (Figures 1 and 6; see at least [0033] and [0034])

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 

Claim 14-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zhang (US 2015/0159842 A1).
In regard to claim 14, Zhang discloses a reflection base (830 and edge of 10 which mates to lenses), wherein the light source, the lens, and the optical cover are all disposed on the reflection base. (Figure 1; see at least [0031])
The Examiner has interpreted the mounting board (830) as a reflection base—reflection is a term of degree, and nearly any structure can be interpreted under BRI as a reflection member. However, is this interpretation is argued, it would have been obvious to one of ordinary skill in the art at the time of filing to apply a reflective layer to the mounting board in order to improve the optical efficiency of the lamp.

In regard to claim 15, Zhang discloses the reflection base has a reflective surface having a first angle with a central axis of a light (this limitation creates undue broadness in the claim which becomes problematic) emitted by the light source (this, arbitrarily, is a positive angle—the light source 51 emits over a range, and there is some ray that forms a positive angle with the mounting board), a maximum intensity direction of the light emitted by the light source (“a maximum intensity direction of the light…” is directed to the maximum of this distribution, which would be along the “A” Central Axis) and having passed through the lens has a second angle with the central axis (this angle is zero), and the second angle is less than or equal to the first angle (a positive value is greater than zero). (See Annotated Figure 6)

In regard to claim 16 and 17, Zhang discloses a flange (edge of 10 that mounts to lenses). (Figure 1)
However, Zhang fail to disclose that the length of the flange is either greater or less than the thickness of the cover. Yet, it would have been obvious to one of ordinary skill in the art at the time of filing to optimize the relative thicknesses of the components in order to optimize tolerances and assembly requirements.
Furthermore, when the applicant recites Boolean opposites of a state, there is no grounds for argument of criticality. The Examiner will maintain for the rest of prosecution that claims 16 and 17 are mere routine optimization, and will not be grounds for allowance. 

In regard to claim 18, Zhang fails to disclose that a thickness of the optical cover in a direction parallel to a central axis of a light emitted by the light source is H, an outer diameter of the optical cover in a direction perpendicular to the central axis is D, and D/H falls in a range of 0.5 to 25.
However, not only is the range of D/H incredibly wide, finding the optimum dimensions is routine optimization. It would have been obvious to one of ordinary skill in the art at the time of filing to optimize the relative dimensions of the cover in order to achieve a desired light distribution. 




Response to Arguments

However, in order to advance prosecution, the Examiner wishes to make it clear the applicant continues prosecute broad claims. The Examiner advises, when geometry and axes are defined, to be expressly explicit—a claim that relies on geometry to capture the invention will often run in broad interpretation under BRI if the claim is not constructed rigidly. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER E DUNAY whose telephone number is (571)270-1222.  The examiner can normally be reached on 7:00 am - 6:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James (Jong-Suk) Lee can be reached on 571-272-7044.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/C.E.D/           Examiner, Art Unit 2875  


/JONG-SUK (JAMES) LEE/           Supervisory Patent Examiner, Art Unit 2875